Case 1:18-cr-00420-ALC Document 687 Filed 03/31/21 Page 1of1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
UNITED STATES DISTRICT COURT DOCH:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: 4 BV .24-
x
United States of America,
ORDER
18-CR-420 (ALC)
-against-
Larry Smith,
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Sentencing scheduled for April 7, 2021 is adjourned to July 9, 2021 at
10:00 a.m.

SO ORDERED.

Dated: New York, New York

March 24, 2021 (Adie. : .

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
